SULLIVAN, ’J.,
Dissenting. — I am unable to concur in the conclusion reached by the majority of the court. I think that the provisions of secs. 1475, 1476 and 1476a of the Re*744vised Codes were passed for the purpose of and do create a monopoly or trust in favor of the printing establishments of the state and are repugnant to the provisions of see. 1, art. 14, of the constitution. It is well known that in most of the counties of the state there are not more than two newspapers published, and it is equally well known that many of the records required by the county officers cannot be printed by such printing establishments now in this state; that the printing of certain county records, if let to any printer in the state, is sublet to printing houses outside of the state where the work is done. Certain lithographic work is required in the preparation of certain of the records, and it is a fact that there is no person, firm or corporation that does lithographic work within this state. The witness, Yost, who testified on the preliminary examination, admitted that some of the books referred to in his testimony and used by the assessor could not be printed in Latah county. He is one of the owners of the ‘ ‘ Star Mirror, ’ ’ a newspaper published at-Moscow, and had certain printing for that county, and was asked on the preliminary examination whether exhibits “A” and “B,” which were certain books required by the assessor, could be made in that eount3r, and his answer was, “No, sir.” He also testified that certain ■ contracts that his firm got from the county were done by firms in Seattle, Portland or Spokane.
The federal constitution secures to the citizens of each state the privileges and immunities of the citizens of the United States, and prohibits any state from making or enforcing any law which shall abridge the privileges or immunities of the citizens of the United States. This section has reference in part to contracting and carrying on business. (Sec. 1, art. 14, of the Federal Const.; 8 Cyc. 1036, and cases there cited.)
It was held in Ward v. Maryland, 79 U. S. (12 Wall.) 163, 20 L. ed. 260, that state discrimination against citizens of other states in respect to commercial transactions violates the right of equal privileges and immunities. (Welton v. Missouri, 91 U. S. 275, 23 L. ed. 347; Guy v. Baltimore, 100 U. S. 434, 25 L. ed 743.)
*745In Ex parte Case, ante, p. 128, 116 Pac. 1037, this court held as follows:
“A state legislature by legislative enactment or otherwise has no authority to deprive a person of the right to labor at any legitimate business or to deny any person within the jurisdiction of the United States the equal protection of the laws or to prohibit a corporation that has a right to do business in the state to employ any person, whether alien or native, in the prosecution of any legitimate business.” (See, also, People v. Steele, 231 Ill. 340, 121 Am. St. 321, 83 N. E. 236, 14 L. R. A., N. S., 361.)
In People v. Coler, 166 N. Y. 144, 59 N. E. 776, the court had under consideration the constitutionality of a statute of the state of New York which prohibited using in any municipal work within that state any stone that it was necessary to dress or carve for use unless the same had been prepared for use within the boundaries of the state, and held said statute unconstitutional and void. It was held that said statute was unconstitutional as depriving municipalities and those contracting therewith the right to freely contract. In the course of the opinion the court said:
“The citizens of this state have the right to enter the markets of every other state to sell their products, or to buy whatever they need, and all interference with the freedom of interstate commerce by state legislation is void. Under the constitution of the United States, business or commercial transactions cannot be hampered or circumscribed by state boundary lines, and that is the effect of the statute in question. We do not think it necessary to enter into any argument to establish these propositions, since the ground has been covered by the discussion in two recent eases in this court. (People v. Hawkins, 157 N. Y. 1, 68 Am. St. 736, 51 N. E. 257, 42 L. R. A. 490; Same v. Buffalo Fish Co., 164 N. Y. 93, 79 Am. St. 622, 58 N. E. 34, 52 L. R. A. 803.) ”
In that case the legislature sought to create a monopoly or trust in favor of the stone-cutters in the state of New York.
Conceding, for the sake of the argument, that said sections are constitutional and valid, see. 1475 provides that all county *746printing, etc., shall be executed within the county for which said work is done when there are “practicable facilities” within said county for executing the same. "Who is to determine that question? Of course, in the first instance the officer authorized to procure the printing to be done must do so, and if such officer determines that question according to his best judgment with honesty and good faith, he certainly is not criminally liable under the provisions of said sections. He is required to exercise his judgment in regard to letting the printing, and when he is about to let printing that cannot be done in the state, he certainly is not criminally liable for letting it to parties to be done outside of the state. Certain printing was let to a newspaper firm in Moscow, and the record shows -that they had it done outside of the state, and the law certainly does not make the officer a criminal if the one to whom he let the contract had the printing done outside the state.
Counsel for the state contend that said sections of the code do not provide that the citizens of Idaho and citizens of other states may not deal freely with respect to their private business, even though that be printing, and also contend that said sections do not in any manner provide that citizens of other states cannot be awarded contracts for public printing, but that the printing must be done in the proper county. Requiring the printing to be done in a certain locality grants to the local printer an advantage over a printer of another state, and it grants the local printer an immunity and a privilege which is not granted to a citizen of another. It certainly requires child-like faith and simplicity to believe that requiring the printing to be done in' a certain place where the local printer has a plant is not a discrimination against one who has a plant at another place. The legislature might just as well require the paper of which public records and documents are made to be manufactured within the state as to require the printing to be done there, as the manufacturing of the paper and the printing represent and require capital and labor. Said sections are shallow pretenses of requiring something to be done that is prohibited by the federal constitu*747tion, and is also a great burden on the taxpayer by granting a monopoly to a very few.
In the majority opinion some stress is laid on the fact that the state is a sovereign and may require its officers to enter into any kind of a contract it pleases in regard to the purchase of supplies for the several counties of the state, and because of such sovereignty, may require any work connected with such contract to be performed in a particular place. Idaho is a sovereign state, but the legislature is not the state nor the sovereign. It is the servant of the people and not their master. There are certain limitations placed by the constitution on the otherwise plenary power of the legislature in legislative matters. The people have reserved some rights by positive prohibitions contained in the constitution and others by clear implication, and by see. 21, art. 1, of the constitution, the people have declared that the enumeration of the rights made in said article 1 shall not be construed to impair or deny other rights retained by the people, and one of these rights retained by the people is that the legislature shall not enact laws for the conduct of the business of the state in making purchases for the counties of the state that will create a monopoly or trust and require the people to pay much more for county printing and supplies than they would otherwise have to pay and thus oppress the taxpayer by granting special favors or privileges to the few, as the cost of printing and public records amounts ■ to thousands of dollars every year to the several counties of the state. When the state or county enters the field for the purchase of commodities such as are required for the several officers of the state and county, they should be held to the same rules of common honesty and fair dealing in the expenditure of the people’s money as are citizens in their transactions with each other. The provisions of said sections of the code are not only repugnant to the principles of fair dealing between the counties and the citizens of this state and of the United States, but clearly impinge on the provisions of said section of the federal constitution and grant a special privilege to a very few people and in effect deny it to the many, as every citizen of the state is *748barred from procuring such contracts unless he has a printing plant in the state where such printing can be done, or has the printing done within the county from which the contract is obtained.
But it is contended that such printing must be done for the county at the same charge usually made to private individuals “for the same kind and quality of work,” and that prevents excessive charges for county printing. That expression in said section 1476 which provides that the charge for such printing, etc., shall not be “in excess of the charge usually made to private individuals for the same kind and quality of work,” means nothing, as no private individual has such books and records made as are required by county officers. The statute says, “the same kind and quality of work.” What private individual has a county warrant book or the books required by law to be used by the county assessor printed? That provision is simply thrown in to-make the statute appear fair on its face and to indicate to the superficial and thoughtless that the county is not requix*ed to pay any more for such printing than private individuals are required to pay for printing they have done. As no private individuals have any such printing done, there is no standard by which such prices may be governed.
I refer to this matter only to show that the clear intent and purpose of this legislation was to discriminate, not only between citizens of this state, but citizens of the United States, and thereby deprive them of immunities and privileges of contracting prohibited by said see. 1, art. 14, of the federal constitution.
There appearing no legal cause for the imprisonment of the petitioner, he ought to be discharged and given his liberty.